 1

 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    ANDRE ROYSTER and CHRIS LEGAL,                    No. 2:18-cv-02713-KJM-AC (PS)
      SR.,
11
                         Plaintiffs,
12                                                      ORDER
             v.
13
      CITY OF SACRAMENTO, et al.,
14
                         Defendants.
15

16

17          On February 13, 2018, this court denied plaintiffs’ motions to proceed in forma pauperis

18   (“IFP”) with leave to amend within 30 days. ECF 6. That deadline has now passed, and plaintiffs

19   have not filed the anticipated amended IFP applications. Good cause appearing, IT IS HEREBY

20   ORDERED that plaintiffs shall show cause, in writing, within 14 days, why the failure to file

21   proper IFP applications should not result in a recommendation that this case be dismissed for

22   failure to prosecute. The filing of proper IFP applications within this timeframe will serve as

23   cause and will discharge this order. The court notes that the interlocutory appeal filed by

24   plaintiffs (ECF No. 10) does not stay this case and does not impact the deadlines in this order. If

25   plaintiffs fail to respond, the court will recommend dismissal of this case pursuant to Local Civil

26   Rule 110.

27   DATED: November 13, 2018

28
